Citation Nr: 0004983	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-12 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from February 1967 to December 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied service 
connection for PTSD.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing that he currently has PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from February 1967 to December 
1967.  A DD Form 214 shows that he served 29 days in the 
United States Army in the Pacific, that he was awarded the 
Vietnam Service Medal, and that he was separated from service 
because of hardship.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for PTSD; that is, evidence which 
shows that his claim is plausible, meritorious on its own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such a claim, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claim.  Murphy at 81.  
"The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court")" has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) (1999) and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).

A review of the veteran's VA claims folder shows that 
service-connection has not been granted for any of his 
disabilities.  Hence, service connection for PTSD is not 
warranted on a secondary basis.

Service medical records do not show a diagnosis of PTSD.  Nor 
do the post-service medical records show this disorder.  In 
March 1998, the veteran underwent a VA psychiatric 
examination and the Axis I diagnoses were dysthymic 
depression, and past history of alcohol abuse.  The examiner 
noted that the results of testing and interview were not 
consistent with a diagnosis of PTSD, that the veteran's 
stressors were not related to combat, and that his stressors 
did not appear strong enough to be life threatening, and thus 
did not meet the criteria for a diagnosis of PTSD.  A claim 
for service connection for a disorder is not well grounded 
where there is no medical evidence demonstrating the presence 
of the claimed disorder.  Caluza, 7 Vet. App. 498.

While the veteran asserts that he was exposed to constant 
mortar and rocket attacks during his one month in Vietnam, 
that he had personal problems due to the sickness of his 
parents at that time, and that these experiences caused PTSD, 
this lay evidence is not sufficient to demonstrate the 
presence of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence of 
PTSD.  A claim for PTSD requires a current diagnosis of the 
disorder.  38 C.F.R. § 3.304(f); Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Cohen, 10 Vet App. 128.  The medical 
evidence does not currently show that the veteran has PTSD.  
Hence, his claim for service connection for this disorder is 
not plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for PTSD on the merits and finds no prejudice to 
the veteran in appellate denial of the claims as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).



ORDER

The claim for service connection for PTSD is denied as not 
well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

